DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action was written in response to the Applicants Remarks filed 9/30/22.  Claims 1-3, 7-10, 12, 14-19, 21-24 are pending.  Claims 1-3, 9, 10, 12, and 16-18, 21-23 have been examined of the merits.  Claims 7, 8, 14, 15, 19, 24 are withdrawn.  Claims 4-6, 11, 13, and 20 have been cancelled.
Examiner’s Note
Claims 21-23 have been examined on the merits as they were previously amended to be dependent upon claim 1. 
Withdrawn Rejections
	The 103 rejection of the claims under Hugh alone have been withdrawn due to the amendment to claim 1.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 9, 12, 16, 17, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Hugh et al. (WO 03/093462) in view of Busche et al. (US 2016/0114958). 
Regarding Claim 1:  Hugh discloses a lumen (food wrapping) having a surface containing a bacteriophage covalently attached [abstract; claim 2, 7, and 15; Ex. 5].
Hugh does not explicitly disclose that the wrapping is sealed.
Busche discloses antimicrobial wrapping for food and that the wrapping can be sealed [abstract; 0063].  Busche discloses that the antimicrobial can be a covalently bonded bacteriophage [0027].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify Hugh to close the wrapping as in Busche in order to make the wrapping impermeable to other degrading factors.
Regarding Claim 2:  Hugh discloses as discussed above in claim 1.  Hugh discloses that the bacteriophage would be applied on the inner surface since it is in a wrapping and the wrapping touches the food and the food is in the interior.
Regarding Claim 9:  Hugh discloses as discussed above in claim 1.  Hugh discloses the wrapping can be used for food [Ex. 5; claim 15].
Regarding Claim 12:  Hugh discloses as discussed above in claim 9.  Hugh discloses the wrapping can be used for food and that the food can be meat [Ex. 5; claim 15]. 
Regarding Claim 16:  Hugh discloses as discussed above in claim 1.  Hugh discloses the bacteriophage as infecting Salmonella or Pseudomonas [pg. 4, lines 14-17]. 
Regarding Claim 17:  Hugh discloses as discussed above in claim 16.  Hugh discloses the bacteriophage as infecting Salmonella or Pseudomonas [pg. 4, lines 14-17].  
Regarding Claim 21:  Hugh as modified discloses as discussed above in claim 1.  Hugh discloses product as a bactericide or bacteriostatic agent [pg. 3, lines 17-21] which is a means for controlling the growth of bacteria.  However, claim 21 is a recitation of the intended use of the claimed invention and in order to patentably distinguish the claimed invention from the prior art, the recitation must result in a structural difference between the claimed invention and the prior art. MPEP 2103 states that intended use language "does not limit a claim to a particular structure does not limit the scope of a claim". The above mentioned phrase does not limit the claim to any particular structure, so it is not interpreted to limit the scope of the claims.  If the prior art structure is capable of performing the intended use, then it meets the claim.  
 Regarding Claim 22:  Hugh as modified discloses as discussed above in claim 21.  Hugh discloses preventing or eliminating contamination of wrapping materials by microorganisms that cause food poisoning [pg. 9, lines 28-31] which is indicative of the preservation of biological material.  However, claim 22 is a recitation of the intended use of the claimed invention and in order to patentably distinguish the claimed invention from the prior art, the recitation must result in a structural difference between the claimed invention and the prior art. MPEP 2103 states that intended use language "does not limit a claim to a particular structure does not limit the scope of a claim". The above mentioned phrase does not limit the claim to any particular structure, so it is not interpreted to limit the scope of the claims.  If the prior art structure is capable of performing the intended use, then it meets the claim.  
Claims 3 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Hugh et al. (WO 03/093462) and Busche et al. (US 2016/0114958) as applied to claims 1 and 21 above and in further view of Burnett et al. (US 2009/0246336).
Regarding Claim 3:  Hugh discloses as discussed above in claim 1.  Hugh does not explicitly disclose wherein the surface is within the lumen but separable or separated from the envelope.
Burnett discloses a bacteriophage and incorporating it as a part of the packaging or including it as dried inside a moisture adsorbent pad within the packaging [abstract; 0058].  This is indicative of it being separable form the packaging.
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify Hugh to provide the bacteriophage as in Burnett in order to make it usable in a variety of packaging or containers.
Regarding Claim 23:  Hugh as modified discloses as discussed above in claim 21.  Hugh does not disclose that the preservation is temporary.
	Burnett discloses that once opened, the package has a shelf life of up to 14 days [0087].
	At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art that the composition of Hugh would have had a limited shelf life once opened as in Burnett and would have therefore provided temporary preservation of the food materials.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hugh et al. (WO 03/093462) in view of Busche et al. (US 2016/0114958) as applied to claim 1 above and in further view of Bonneau et al. (US 2008/0169217).
Regarding Claim 10:  Hugh discloses as discussed above in claim 1.  Hugh discloses the wrapping can be used for food but does not disclose salad.
Bonneau discloses salad as food material in bioactive packaging that preserves it [abstract; claim 15].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the food of Hugh to include salad as in Bonneau since it would have been the type of desirable to protect from degradation.
Claims 16 and 18 rejected under 35 U.S.C. 103 as being unpatentable over Hugh et al. (WO 03/093462) and Busche et al. (US 2016/0114958) as applied to claim 1 above and in further view of Goodridge (US 2006/0210968). 
Regarding Claim 16 and 18:  Hugh discloses as discussed above in claim 16.  Hugh discloses the bacteriophage as infecting Salmonella or Pseudomonas [pg. 4, lines 14-17].  Hugh does not disclose that the bacteriophage infects Citrobacter sp.
Goodridge discloses a bacteriophage that infects Citrobacter sp. [0004].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the composition of Hugh to include bacteriophage that infects Citrobacter since bacteriophage having certain specificity may be selected based on the desired target bacteria and Goodridge discloses particular bacteriophage and accomplishing as such.
Response to Arguments
The 103 rejection of the claims under Hugh alone have been withdrawn due to the amendment to claim 1.
On page 6, the Applicants assert that one of ordinary skill in the art would understand that a lumen is necessarily sealed whereas the packaging in Hugh is a wrapper and is not necessarily closed.
As claimed, the wrapper of Hugh reads on a lumen.  Lumen has a broad meaning and depending on the art can encompass many different compositions of matter.  It is unclear what Applicants mean when stating that a lumen is necessarily “sealed”.  If that were so it would not need to be said that it is sealed.  As instantly described and understood a lumen is likened to an envelope.  Envelopes can be open or sealed.  Applicants appear to argue semantics to overcome the Hugh reference.  Hugh has been maintained.
On page 7, regarding Claim 3, the Applicants assert that Hugh does not disclose the lumen being separable from the envelope.  The Applicants assert that Burnett which taught a separable membrane, did not teach the bacteriophage as covalently attached (in that they need to be released or moved) and that the references are incompatible.
The Examiner disagrees with the Applicants assertions.  The Examiner maintains that Hugh discloses the limitation where the bacteriophage is immobilized.  Burnett was incorporated for its disclosure of a removable portion that contains bacteriophages.  The mode of their attachment was already established by Hugh.  Further the Applicants assert that the bacteriophage of Burnett needs to be released or moved but that is not the case.  The bacteriophage comes in contact with the food and is activated by the water in the food source and that it can be applied directly or indirectly to the food product and that the bacteriophage can be suspended in the packaging film [0083; 0084]. Thus the bacteriophages of Burnett do not need to move as asserted by Applicants.
Regarding Claim 4, the Applicants assert that Bonneau discloses a screw top vessel.
The Examiner notes that the reference has been removed in regards to the sealable nature of the envelope and therefore the argument is moot.
13.	Regarding Claim 10, the Examiner maintains Bonneau since it teaches protection of a particular food type by packaging in the presence of antimicrobials.
14.	Regarding Claims 16 and 18, the Applicants assert that because the bacteriophage of Goodridge is in the background that there is nothing to direct one of skill to modify Hugh.
The Examiner disagrees.  Goodridge discloses T even bacteriophages as being able to inhibit the growth of bacteria and it includes Citrobacter [0004].  Goodridge discloses the importance of these bacteriophages in that they inhibit the growth of major pathogens which cause food related illnesses.  Further Goodridge is directed towards the use of T even bacteriophages.  Further, regarding the use of the background of Goodridge "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain."  Therefore the disclosure of the effectivity of bacteriophages against pathogens is relevant.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELICIA C TURNER whose telephone number is (571)270-3733. The examiner can normally be reached Mon-Fri 8:00-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Felicia C Turner/Primary Examiner, Art Unit 1793